Citation Nr: 1003891	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case has indicated that he was a rapid 
jet refueler, and as such had significant noise exposure 
during service.  Service treatment records do not reflect 
complaints or findings of defective hearing in service.

Post service, attempts at a valid audiometric study have thus 
far proven unsuccessful.  Studies were reportedly done on 
August 13, August 20, and December 4, 2004.  In each case the 
audiometric study was deemed unreliable and it was indicated 
no diagnostic findings could be made on the basis of these 
studies.

On the other had, at the time of an "ear disease" 
examination of August 24, 2004, bilateral sensorineural 
hearing loss was diagnosed.  The basis for that diagnosis is 
not clear in the record.

The Board initially notes that the Veteran was scheduled for 
a VA examination during October 2007 at East Orange VA 
Medical Center (VAMC).  The Veteran wrote a letter received 
during November 2007, indicating that he had received notice 
of the examination after the scheduled date and that he would 
like an examination scheduled at the Montrose VAMC, 
indicating a new address at the Montrose VAMC for himself.

The Board also notes that the Veteran, through his 
representative, requested during July 2008 that the Veteran's 
VA examinations be conducted at the Bath, New York VAMC.  VA 
examinations were subsequently scheduled at the East Orange 
VAMC.  In the intervening time the appellant was apparently 
incarcerated for a time in Pennsylvania, and most recently 
has an address in Lebanon, Pennsylvania.  In view of the 
prior failed attempts to schedule an examination near where 
he is living, another attempt at an examination should be 
undertaken.

If the testing is unreliable, it is necessary for the Board 
to know, as can most clearly be set out, the reason that the 
tests were deemed unreliable.  It would be most helpful if 
the reason for the inconsistency were set out.  If it is 
equipment, that problem might require one solution.  If there 
is suspected manipulation of the test, or a lack or 
cooperation on the part of the Veteran, that could compel a 
different conclusion.  In any event, one additional attempt 
will be made, and if results are unreliable the reason 
therefore should be set out.

Accordingly, the case is REMANDED for the following action:

1.  Establish contact with the appellant 
and ascertain the nearest VA facility that 
could conduct an audiometric examination.  
Attempt to afford the Veteran a VA 
audiometric examination, if possible.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  The claims folders should be made 
available to the examiner for review prior 
to the examination.  If, after all 
reasonable attempts are made to obtain 
reliable test results, it is determined 
that the audiometric study is unreliable, 
the reason therefore should be set out.  
If there is a physical problem that cannot 
be overcome, that should be explained.  If 
there is a mechanical issue, that should 
be explained.  If it is suspected that 
there is attempted manipulation of the 
results or lack of cooperation with the 
testing, that should be set out.  If there 
is no logical reason for the unreliable 
test, that should be set out.

If reliable testing is completed, the 
examiner should specifically identify if 
there is evidence of hearing loss 
disability, and if so, an opinion as to 
etiology is requested. Specifically, if 
hearing loss is found, is it the type more 
likely due to noise exposure, advancing 
age, ear infection, or some other cause.  
If a determination cannot be made without 
resort to speculation, that too should be 
set out. Is any hearing loss found more 
likely than not (i.e., greater than 50 
percent) due to events in service.  A 
discussion of the medical principals used 
in reaching the conclusion should be set 
out.  

2.  Thereafter, the claim should be 
reviewed by the RO/AMC.  To the extent the 
benefits sought are not granted, the 
Veteran and his representative should be 
provided with a SSOC and afforded a 
reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case by the action taken 
herein.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


